Citation Nr: 0740525	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.  He had additional service in the U.S. Army Reserves 
until his retirement in December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran filed a claim for service connection for 
bilateral hearing loss and tinnitus in February 2003.  In his 
October 2004 notice of disagreement, the veteran asserts that 
while he was in a clerical position in 1955-1956, he was 
transferred to the MPs from 1956 to 1958 where he was exposed 
to the firing of weapons, and then transferred to an 
engineering unit where he was responsible for operating heavy 
equipment and had constant exposure to engine noise with no 
ear protection.  He asserts that post-service, he worked in a 
gas station pumping gas and changing oil with no noise 
exposure.  

As noted above, the record indicates that the veteran has 
Army Reserve service.  Service-connected disability 
compensation is payable for disability incurred or aggravated 
during active military, naval, or air service.  38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including active duty and any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  Service connection is 
available for any period of inactive duty for training (IADT) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2007).  
In this case, while it does appear that the veteran's service 
medical record from his reserve service are of record, it 
does not appear that an attempt has been made to verify all 
periods of active duty, ADT, and IADT.  

Further, the Board notes that the veteran reportedly had a 
left stapedectomy in 1978 because of hearing loss.  However, 
records from that surgery have not been associated with the 
veteran's claims file.  When reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records 
should be obtained, as well as any additional medical records 
not currently in the veteran's claims file, in compliance 
with VA's duty to assist.  On remand, the RO should obtain 
complete information from the veteran regarding the health 
care providers that have provided treatment for the veteran 
for his claimed disorders, and should associate any records 
not already obtained with the record on appeal.

Further, pursuant to VA's duty to assist, VA will obtain a 
medical examination or opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

Although the veteran was provided a VA examination in 
September 2003, the Board finds that examination to be 
inadequate upon which to base a decision in this case.  At 
that time, the examiner stated that the service record 
indicated that the veteran was in a clerical position 
throughout military service and noted that the veteran had 
significant post-military noise exposure.  Thus, he concluded 
that it was as likely as not that the veteran's hearing loss 
resulted from post-military noise exposure, and that the 
veteran's tinnitus did not result from acoustic trauma in 
service.  In the section reserved for information regarding 
the veteran's noise exposure, the examiner indicated that the 
veteran had military noise exposure to gunfire on the firing 
range, and that he had post-military noise exposure to daily 
gunfire as a member of the rifle team and honor guard for 
military funerals.  As noted above, the veteran does have 
service in the Reserves and he has indicated that his only 
noise exposure was related to his military service.  He 
stated that he worked in a gas station post-service.  Thus, 
the basis of the VA examiner's opinion is unclear 
particularly as it does not appear that the opinion addressed 
periods of active duty, ADT, and IADT.  Thus, additional 
development is warranted in this regard.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to verify 
through appropriate official channels 
which periods of service after July 1956 
were active duty, active duty for 
training or inactive duty training with 
the U.S. Army Reserves.  If any of his 
service periods can be characterized as 
active duty, active duty for training or 
inactive duty training, this fact should 
also be documented as to each separately 
identifiable period of service.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for hearing and tinnitus since service. 
Of particular interest are any records 
from a 1978 left stapedectomy at St. 
Lukes in Kansas City, Missouri.  After 
securing the necessary release, the RO 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3. After obtaining verification of all 
periods of service of the veteran and 
relevant medical records, schedule the 
veteran for a VA examination to determine 
the etiology of the veteran's hearing 
loss and tinnitus, and specifically, 
whether it is at least as likely as not 
that the veteran's hearing loss and/or 
tinnitus was incurred or aggravated 
during a period of active duty, active 
duty for training, or inactive duty 
training.  

a. If either left or right ear hearing 
loss or tinnitus is present, the examiner 
must indicate whether it is at least as 
likely as not (i.e., to 50 percent degree 
of probability or greater) that hearing 
loss and/or tinnitus were incurred during 
an eligible period of military service.

b. If it is determined instead that 
either of the conditions clearly and 
unmistakably pre-existed a period of 
eligible service, then the examiner is 
asked to indicate whether the condition 
was aggravated during that period of 
service, beyond the natural progression 
of the disease.

c. To aid the examiner in making these 
determinations, please note in the claims 
file the nature of the veteran's service 
since July 29, 1956 (i.e., active duty, 
active duty for training, or inactive 
duty training), and the specific 
periods/dates of each.  The claims folder 
must be made available to the examiner 
for review, and the examiner should note 
a review of the claims file.

d. Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it

e. Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability

4. The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issues on appeal, and afforded 
a reasonable period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

